Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 14 and 21 each recite a rubber composition for a ply of a tire comprising 60 to 100 phr of natural rubber, up to 40 phr of synthetic polyisoprene, 30 to 80 phr of pre-silanized precipitated silica, 0 to 15 phr of carbon black, 0 to 5 phr of a resin, 0 to 8 phr of oil, and a silica coupling agent, wherein the phr ratio of said pre-silanized precipitated silica to the silica coupling agent is between 5:1 and 30:1.  None of the prior art of record teaches or renders obvious a rubber composition containing these types and amounts of components, especially the claimed ratio between the pre-silanized silica and silica coupling agent.  Therefore, claims 1, 14, 21, and their dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767